DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a beam emitting unit emitting the charged particle beam and irradiating the powder material with the charged particle beam in claim 1, a position detection unit detecting a position of scattering of the powder material in claim 1, the beam emitting unit emits the charged particle beam in claim 1, the beam emitting unit emits the charged particle beam in claim 2, the position detection unit detects the position of scattering of the powder material in claim 3, a scattering detection unit detecting an occurrence of scattering of the powder material in claim 4, the position detection unit detects the position of scattering of the powder material in claim 4, the position detection unit detects the position of scattering of the powder material in claim 7, a scattering detection unit detecting an occurrence of scattering in claim 8, the position detection unit detects the position of scattering in claim 8, a scattering detection unit detecting an occurrence of scattering in claim 9, the position detection unit detects the position of scattering in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonasson et al. (hereinafter “Jonasson”) (US 20100270708 A1) further in view of Mireles et al. (hereinafter “Mireles”) (US 20170095882 A1).
As to claims 1 and 5, Jonasson teaches an additive manufacturing device and method for manufacturing an additively manufactured article comprises:
a beam emitting unit emitting the charged particle beam and irradiating the powder material with the charged particle beam [0020, 0029]; and 
a position detection unit detecting a position of scattering of the powder material when the powder material scatters by being irradiated with the charged particle beam [0030, 0037-0042].
Jonasson teaches a device and method for producing three-dimensional objects layer by layer using a powdery material which can be solidified by irradiating it with a beam of charged particles and determining whether lifting of powdery material from the working area occurs using a powder-lifting detection device [Abstract]. Jonasson does not explicitly teach the beam emitting unit emits the charged particle beam such that a thermal dose of the preheating is increased at the position of scattering.
However, Mireles teaches manufacturing of three-dimensional products through successive fusion of selected parts on a work table in a layer-by-layer fashion using an energy beam selectively melts the thin layer of powder on top of the work table. Especially, Mireles teaches increasing a thermal dose of the preheating such that using of different energy beam intensities, beginning from low intensity, which is applied on the powder bed to avoid smoking of the powder. The gradual increase of intensity of the energy beam helps the metal powder avoid powder repelling during the preheating process [0026, 0051-0055].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Mireles with the teachings of Jonasson for the purpose of gradual increasing of intensity of the energy beam to avoid powder repelling during the preheating process.


As to claim 2, Jonasson teaches when the powder material scatters by being irradiated with the charged particle beam, the beam emitting unit emits the charged particle beam to an irradiation region of the charged particle beam and additionally emits the charged particle beam to the position of scattering in the irradiation region, during the preheating [0030-0034, 0037-0042].
As to claim 3, Jonasson teaches when the powder material scatters by being irradiated with the charged particle beam, the position detection unit detects the position of scattering of the powder material based on a time at which the powder material scattered and a position of irradiation of the charged particle beam relative to a time of irradiation thereof [0030-0034, 0037-0042].
As to claim 4, Jonasson teaches a scattering detection unit detecting an occurrence of scattering of the powder material, and wherein the position detection unit detects the position of scattering of the powder material when a signal indicating that scattering of the powder material has occurred is provided from the scattering detection unit [0037-0042].
As to claim 6, Jonasson teaches a supplying step of supplying the powder material, to be performed before the position detection step; a manufacturing step of melting and solidifying the powder material by irradiating the powder material with the charged particle beam, to be performed before the position detection step and after the supplying step; a scattering detection step of detecting whether scattering of the powder material has occurred, to be performed before the position detection step and after the supplying step; and a step of further supplying additional powder material onto a portion of an article formed by the manufacturing step, to be performed after the detection step, wherein in the preheating step, the preheating is performed by irradiating the additional powder material with the charged particle beam  [0030-0034, 0037-0042].
As to claim 7, Jonasson teaches when the powder material scatters by being irradiated with the charged particle beam, the position detection unit detects the position of scattering of the powder material based on a time at which the powder material scattered and a position of irradiation of the charged particle beam relative to a time of irradiation thereof [0030-0034, 0037-0042].
As to claim 8, Jonasson teaches a scattering detection unit detecting an occurrence of scattering of the powder material, and wherein the position detection unit detects the position of scattering of the powder material when a signal indicating that scattering of the powder material has occurred is provided from the scattering detection unit [0030-0034, 0037-0042].
As to claim 9, Jonasson teaches a scattering detection unit detecting an occurrence of scattering of the powder material, and wherein the position detection unit detects the position of scattering of the powder material when a signal indicating that scattering of the powder material has occurred is provided from the scattering detection unit [0030-0034, 0037-0042]..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115